Exhibit 10.82

 

LEASE MODIFICATION AND EXTENSION AGREEMENT

 

This Lease Modification and Extension Agreement (“Agreement”), dated as of
September 14, 2009, between 60 HUDSON OWNER LLC (successor to Hudson Telegraph
Associates, L.P., formerly known as Hudson Telegraph Associates), a Delaware
limited liability company, having an office c/o FirstService Williams LLC, 380
Madison Avenue, New York, New York 10017-2513 (“Landlord”), and ABOVENET
COMMUNICATIONS INC. (successor to F. Garofalo Electric Co., Inc. and National
Fiber Network Inc.), a Delaware corporation, having an address at 360 Hamilton
Avenue, White Plains, New York 10601 (“Tenant”).

 

WITNESSETH:

 

WHEREAS:

 

A.           Landlord presently leases to Tenant, pursuant to an agreement of
lease, dated December 30, 1994, as thereafter amended (“Existing Lease”), a
portion of the 15th floor (“Existing Premises”) at Landlord’s building at 60
Hudson Street, New York, New York (“Building”), for a term (“Present Term”)
which is scheduled to expire on March 31, 2010, unless sooner terminated
pursuant to the provisions of the Existing Lease; and

 

B.           Tenant has timely and effectively exercised its first five year
(“Renewal Term”) renewal option (“Initial Renewal Option”) set forth in Section
66 of the Existing Lease (“Section 66”) and Landlord and Tenant have been
seeking to determine, pursuant to the provisions of Section 66, the Fixed Rent
for the Renewal Term; and

 

C.           At the same time as Landlord and Tenant have been proceeding as set
forth in Paragraph B above, they have been negotiating the terms and conditions
for a fifteen year long term leasing of the Existing Premises and have agreed
upon such terms and conditions.

 

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants
herein contained, Landlord and Tenant agree that the Existing Lease hereby is
amended as follows:

 

1.           Definitions, Tenant’s Representation and Parent’s Guaranty.

 

(A)         All defined terms used herein shall have the same meanings as are
ascribed to them in the Existing Lease. The Existing Lease, as modified by this
Agreement and as the same may be hereafter modified, is hereinafter sometimes
collectively referred to as the “Current Lease.”

 

(B)         As an inducement to Landlord to accept AboveNet Communications Inc.
as the Tenant under this Agreement, (i) Tenant hereby represents and warrants to
Landlord that Exhibit A annexed hereto accurately sets forth in all material
respects the net income earned by Tenant’s parent, AboveNet Inc. (“AboveNet
Parent”) for calendar year 2008, and (ii) simultaneously herewith, the AboveNet
Parent is guarantying the performance of the Tenant’s obligations during the
entire duration of the Current Lease pursuant to the form annexed hereto as
Exhibit B.

 

2.           Tenant’s Sole Remaining Renewal Option.

 

(A)         The parties agree that their execution and exchange of this
Agreement is deemed to constitute Tenant’s exercise of the Initial Renewal
Option, but only as modified and extended pursuant to the provisions of this
Agreement.

 



 

 

  

(B)         Tenant shall retain the second five year renewal option provided for
in Section 66 (“Sole Remaining Option”), upon and subject to the terms and
conditions set forth in Section 66, except that Section 66 shall be revised as
follows with respect to the Sole Remaining Option:

 

(i)          The Sole Remaining Option only shall be applicable to the entire
Existing Premises which, if Tenant effectively exercises the Sole Remaining
Option, shall be leased by Landlord to Tenant in its “as is” condition on April
1, 2025 (without any work contribution from Landlord) and otherwise upon and
subject to all then applicable terms and conditions of the Current Lease, except
as otherwise set forth in this Paragraph 2;

 

(ii)         The last date for Tenant to exercise the Sole Remaining Option
shall be March 31, 2024, time being of the essence;

 

(iii)        The 2nd Extension Term (as defined in Section 66) shall be from
April 1, 2025 – March 31, 2030;

 

(iv)        The initial Fixed Rent payable by Tenant for the Existing Premises
during the 2nd Extension Term (“Initial Option Fixed Rent”) shall be the greater
of (a) $806,543.00 per annum, or (b) the FMRV (as hereinafter defined) for the
Existing Premises as of March 31, 2025, which Initial Option Fixed Rent shall be
increased as provided in subparagraph (vi) below (“Option Fixed Rent”);

 

(v)         The FMRV shall be the fair market rental value, as of March 31,
2025, of space comparable to the Existing Premises in lower Manhattan, taking
into account the special character of the Building as a telecommunications
industry specialty building.

 

(vi)        On each April 1 during the 2nd Extension Term, commencing with April
1, 2026, the Initial Option Fixed Rent (and commencing on December 1, 2027, the
applicable Option Fixed Rent) shall be increased by two (2%) percent of the
applicable Option Fixed Rent in effect on the immediately preceding March 31;
and

 

(vii)       Tenant shall have no further renewal option.

 

3.           Leasing of Existing Premises. Commencing on April 1, 2010
(“Effective Date”) and running through March 31, 2025 (“Extended Lease Term”),
unless the Extended Lease Term is terminated as provided pursuant to the Current
Lease:

 

(A)         The Current Lease shall continue to cover the Existing Premises;

 

(B)         The Existing Premises may be used solely for the purposes permitted
by Sections 2, 6, 43 and any other applicable provisions of the Existing Lease;

 

(C)         The Existing Premises shall be leased to Tenant in its “as is”
condition on the Effective Date and Landlord shall not be required to perform
any work to prepare the Existing Premises for Tenant’s continued occupancy. The
continued occupancy by Tenant of the Existing Premises shall be conclusive
evidence as against Tenant that, as of the Effective Date, the Existing Premises
was in good and satisfactory condition; and

 

(D)         During the Extended Lease Term, the Existing Premises shall be
leased to Tenant upon and subject to all terms and conditions of the Current
Lease, except as modified by this Paragraph 3.

 



-2-

 

 

4.           Fixed Rent for the Existing Premises.

 

(A)         During the Extended Lease Term, the Fixed Rent for the Existing
Premises (which includes an annual two (2%) percent increase intended to
reimburse Landlord for anticipated increases in Building operating expenses, in
lieu of operating expense escalation or so-called porter’s wage and/or Building
utility escalation) shall be as set forth in the following table:

 

Period  Fixed Rent
Per Annum  April 1, 2010 – March 31, 2011  $522,600.00  April 1, 2011 – March
31, 2012  $533,052.00  April 1, 2012 – March 31, 2013  $543,713.00  April 1,
2013 – March 31, 2014  $554,587.00  April 1, 2014 – March 31, 2015  $565,679.00 
April 1, 2015 – March 31, 2016  $621,414.00  April 1, 2016 – March 31, 2017 
$633,842.00  April 1, 2017 – March 31, 2018  $646,519.00  April 1, 2018 – March
31, 2019  $659,449.00  April 1, 2019 – March 31, 2020  $672,638.00  April 1,
2020 – March 31, 2021  $730,512.00  April 1, 2021 – March 31, 2022  $745,122.00 
April 1, 2022 – March 31, 2023  $760,024.00  April 1, 2023 – March 31, 2024 
$775,224.00  April 1, 2024 – March 31, 2025  $790,728.00 

 

(B)         The Fixed Rent does not include additional rent payable for tax
escalation and Tenant’s electrical consumption, conduits, Fuel Riser Charges and
POE Charges, which shall be payable as provided in the Existing Lease and/or
this Agreement.

 

(C)         Tenant has paid all amounts owing under the Existing Lease which
have been invoiced to Tenant for the period through August 31, 2009, except for
items such as more recent submetered electric billing (for the period from and
after July 30, 2009) and Building service charges, which have not yet been
invoiced to Tenant and will be paid by Tenant within twenty (20) days after
being billed therefor.

 

5.           Changes to Existing Lease from and after the Effective Date. From
and after the Effective Date:

 

(A)         “Base Tax Year,” for purposes of calculation of escalation on behalf
of Real Estate Taxes, shall mean the calendar year 2009 (i.e., the average of
the Real Estate Taxes for the tax fiscal years July 1, 2008 – June 30, 2009 and
July 1, 2009 – June 30, 2010) and, therefore, “Base Year Taxes” shall mean the
Real Estate Taxes as finally determined for the Base Tax Year;

 



-3-

 

 

(B)         “Subsequent Tax Year” shall mean any tax fiscal year during the
Extended Lease Term beginning on or after July 1, 2009;

 

(C)         Subsections (E), (F), (G), (H) and (I) of Section 37 and Sections
40, 41, 45, 50, 51, 62 and 67 of the Existing Lease shall be of no force and
effect during the Extended Lease Term;

 

(D)         The Security Deposit of $63,873.34 currently held by Landlord under
the Existing Lease shall be immediately increased to $152,425.00, and, as so
increased, shall continue to be held and disbursed by Landlord upon and subject
to the terms and conditions of Sections 34 and 60 of the Existing Lease.
Simultaneously herewith, Tenant is delivering to Landlord $88,551.66, which
shall be temporarily held by Landlord (together with the existing Security
Deposit) solely as the new increased Security Deposit, pending Tenant’s delivery
of the Letter of Credit hereinafter provided for. Within ninety (90) days after
Tenant’s receipt of a duplicate original of this Agreement, Tenant shall deliver
to Landlord a Letter of Credit in the amount of $152,425.00 and complying with
the requirements of Section 60(A) of, and Exhibit B to, the Existing Lease
(whereupon Landlord shall, within thirty (30) days after receipt of such Letter
of Credit, return to Tenant the entire cash Security Deposit then being held by
Landlord); and

 

(E)         Section 51 of the Existing Lease is deleted in its entirety and the
following is substituted therefor:

 

“51.         Insurance

 

During the Term, Tenant shall pay for and keep in force general liability
policies in standard form providing coverage on an occurrence basis including
bodily injury and property damage liability, personal injury liability,
contractual liability and fire legal liability, all subject to common terms and
conditions. Such insurance is to be primary insurance, notwithstanding any
insurance maintained by the indemnified parties, shall cover the operations of
Tenant and may contain commercially reasonable deductibles, but no other
self-insurance. Such insurance is to be secured with New York licensed insurers
authorized to issue such policies and reasonably approved by Landlord (Landlord
hereby approving a New York licensed insurer which has a Best’s rating of
A-VIII). The minimum limits of liability shall be a combined single limit for
bodily injury and property damage of not less than $3,000,000.00 per occurrence
and annual aggregate per location. All coverage required by this Section 51 may
be satisfied by a combination of primary and excess policies of insurance. If at
any time during the Term it appears that public liability or property damage
limits in the City of New York for buildings similarly situated, due regard
being given to the use and occupancy thereof, are higher than the foregoing
limits, then Tenant shall increase the foregoing limits accordingly. Landlord
(and each member thereof in the event Landlord is a partnership, joint venture
or other entity) and Landlord’s managing agent (Landlord’s current managing
agent is GVA Williams) shall be named as additional insureds in the aforesaid
insurance policies. Tenant shall also secure and keep in force “all risk”
property insurance covering all of its personal property, equipment, trade
fixtures, goods, merchandise, furniture, furnishings and other items removable
by Tenant located in the premises for the full replacement value thereof from
time to time. All such policies shall provide that the insurer shall endeavor to
deliver to Landlord not less than thirty (30) days’ prior notice of
cancellation, non-renewal or material change of or to said insurance. Tenant
shall deliver ACORD 25 or 28, as appropriate, or the nearest equivalent if any
such form is discontinued or superseded, certificates of insurance evidencing
such policies, including the additional insureds as required above and
reasonably satisfactory evidence of payment of premiums, if requested by
Landlord. Tenant shall supply renewal certificates as soon as practicable upon
renewal. All premiums and charges for the aforesaid insurance shall be paid by
Tenant. If Tenant shall fail to maintain any such required insurance, or to pay
the premiums therefor when due, Landlord may obtain such insurance or make such
payment and the cost thereof to Landlord shall be repaid to Landlord by Tenant
on demand as additional rent. Tenant shall not violate or permit to be violated
any condition of any of said policies and Tenant shall perform and satisfy the
requirements of the companies writing such policies.”

 



-4-

 

 

(F)         The following shall be added as Section 68 to the Existing Lease:

 

“68.        Landmark Designation

 

Tenant is hereby notified that the premises are subject to the jurisdiction of
the Landmarks Preservation Commission. In accordance with sections 25-305,
25-306, 25-309 and 25-310 of the Administrative Code of the City of New York and
the rules set forth in Title 63 of the Rules of the City of New York, any
demolition, construction, reconstruction, alteration or minor work as described
in such sections and such rules may not be commenced within or at the premises
without the prior written approval of the Landmarks Preservation Commission.
Tenant is notified that such demolition, construction, reconstruction,
alterations or minor work includes, but is not limited to, (a) work to the
exterior of the premises involving windows, signs, awnings, flagpoles, banners
and storefront alterations and (b) interior work to the premises that (i)
requires a permit from the Department of Buildings or (ii) changes, destroys or
affects an interior architectural feature of an interior landmark or an exterior
architectural feature of an improvement that is a landmark or located on a
landmark site or in a historic district.”

 



-5-

 

 

6.           Fuel Riser Charges.

 

(A)         Landlord has completed the installation of a Building emergency
generator fuel system, consisting of a storage tank and accompanying controls
located in the subbasement of the Building (“Subbasement Fuel Tank”) and a fuel
riser (“Fuel Riser”) connected thereto (collectively, “Fuel Riser System”) which
will enable Building tenants to receive fuel for the emergency generator tanks
located in their premises and Tenant wishes to connect to and utilize the Fuel
Riser System for the Existing Premises, upon and subject to the terms and
conditions of the Existing Lease, as modified hereby. Except for maintenance,
repairs and replacements in and to the Fuel Riser System (collectively, “Repair
Work”) necessitated by the negligence or improper conduct of Tenant or any of
its agents, employees, representatives, contractors, subcontractors, licensees
or invitees (which Repair Work shall be performed by Landlord, at Tenant’s
expense, to be paid by Tenant to Landlord within twenty (20) days after Landlord
bills Tenant therefor), Landlord shall, at its expense perform all Repair Work.

 

(B)         Tenant shall, in compliance with all applicable requirements of the
Current Lease and with Landlord’s guidance and coordination (collectively,
“Landlord’s Coordination”), perform the Connection Work (as hereinafter defined)
necessary to connect its emergency generator tank within the Existing Premises
(“Generator Tank”) to the Fuel Riser System.

 

(C)         Within thirty (30) days hereafter, Tenant shall, as additional rent
under the Lease:

 

(i)          Pay Landlord $17,500.00, representing the agreed payment by Tenant
to reimburse Landlord for Landlord’s Coordination;

 

(ii)         Pay Landlord a one time tap in charge of $50,000.00 for the right
to connect the Generator Tank to the Fuel Riser System; and

 

(iii)        Commence payment to Landlord of an annual charge (“Annual Riser
Charge”), until the expiration of the Extension Term and any 2nd Extension Term,
of $25,000.00 (in equal monthly installments of $2,083.33), to reimburse
Landlord for the costs incurred for the storage of the fuel within the
Subbasement Fuel Tank and the maintenance of the Subbasement Fuel Tank and the
Fuel Riser System.

 

In addition, Tenant shall also pay directly to the supplier of the fuel it
consumes for its Generator Tank such supplier’s charges for such fuel (without
any additional charge imposed by Landlord), as measured by meters to be
installed as a part of the Connection Work, which also shall constitute
additional rent under the Lease. Landlord shall arrange for a supplier of its
choosing to make timely deliveries of fuel to be utilized for the operation of
the Subbasement Generator Tank.

 



-6-

 

 

Tenant shall, when connecting its Generator Tank to the Fuel Riser System, pay
all costs relating to the installation of all pipes, controls, meters and other
equipment necessary for such purpose (collectively, “Connection Work”) and shall
utilize the engineer (Highland Associates) and contractor (United Plumbing and
Mechanical) designated by the Building for such purpose. Tenant shall be
responsible for obtaining approval from any other tenant or occupant of the
Building (collectively, “Other Tenant”) to enable Tenant to run its lateral
piping constituting a part of the Connection Work (“Lateral Piping”) through any
Other Tenant’s space (“Other Space”), if necessary. Landlord shall assist
Tenant’s efforts to obtain any such approval in a reasonable manner. The parties
acknowledge that Landlord has arranged for Tenant to run the Lateral Piping
through the space adjacent to the Existing Premises presently leased to Light
Tower Fiber Long Island, LLC ("Light Tower"). Landlord approves, in principle,
such running of the Lateral Piping, provided the Lateral Piping is so run in
compliance with all applicable laws and all applicable provisions of the Current
Lease. If the Lateral Piping is so run, the Other Space is hereafter vacated
and, by reason of such vacating, Tenant is required to relocate such run of the
Lateral Piping, then (1) in the event that Landlord agrees to reimburse Tenant
for the reasonable costs of such relocation; or (2) in the even tthat the new
tenant or occupant of the Other Space pays Tenant the reasonable costs of such
relocation, Tenant, in either event shall relocate the lateral Piping to a new
location mutually selected by Landlord and Tenant, both acting reasonably.

 

(D)         All amounts payable pursuant to this Paragraph 6 are sometimes
collectively referred to in this Agreement as the “Fuel Riser Charges.”

 

(E)         Landlord shall indemnify Tenant from and against all loss, damage,
liability, cost and expense (including reasonable attorneys’ fees, but
specifically excluding any and all consequential damages of any nature)
resulting solely from Landlord’s failure (other than by reason of circumstances
beyond Landlord’s control) to perform its obligations under this Paragraph 6
with respect to the Subbasement Fuel Tank and/or the Fuel Riser System.

 

(F)         On or before the expiration or sooner termination of the Current
Lease, Tenant shall, at its expense, remove all elements of the Connection Work,
repair any resultant damage to the Existing Premises, the Building and/or the
Fuel Riser System and restore the Existing Premises to the condition in which
the Existing Premises is required to be returned to Landlord at the end of the
Current Lease.

 

(G)         Anything in this Agreement to the contrary notwithstanding,
provided, at any time from and after April 1, 2020, (i) Tenant gives Landlord
not less than thirty (30) days of its intention to disconnect its Generator from
the Fuel Riser System (“Disconnection Work”), and (ii) thereafter permanently
completes, in compliance with all applicable provisions of the Current Lease,
applicable law and the requirements of all governmental authorities having
jurisdiction and to Landlord’s reasonable satisfaction, all elements of the
Disconnection Work, then, commencing from and after such completion of the
Disconnection Work, Tenant shall have no further liability for any installments
of the Annual Riser Charge thereafter accruing.

 

7.          Meet-Me-Room.

 

(A)         As a material inducement to Landlord to enter into this Agreement,
Tenant covenants, on behalf of itself and its successors and assigns, that (x)
it will not operate or hold itself out as operating a so-called “meet-me room,”
carrier or telecom hotel, or other similar type of interconnection facility for
the telecommunications industry within all or any portion of the Premises; and
(y) it will cause any entity subleasing, licensing or otherwise occupying or
maintaining equipment in any Premises to make a similar covenant for the benefit
of Landlord; and (z) it will recognize the validity of Landlord’s trademarks as
set forth in Exhibit C hereto and will refrain from using any of such trademarks
or any other term that could be readily confused with Landlord’s trademarks.
Tenant acknowledges and agrees that the covenants and restrictions set forth in
this Paragraph are a material inducement for Landlord to enter into this
Agreement with Tenant and a default hereunder shall be deemed a material default
under the Current Lease for which Landlord shall have all of its rights and
remedies set forth in the Current Lease and at law. Among any other remedies for
any such default permitted by law or the provisions of the Current Lease,
Landlord shall be entitled to enjoin Tenant from any violation of such covenants
and restrictions.

 



-7-

 

 

(B)         If, at any time during the Amended Lease Term, or any 2nd Extension
Term, Landlord installs, or licenses or otherwise permits another party to
install, a Building-wide system for an interconnections/“meet-me room” (which
Landlord shall be under no obligation to do), then, once such system is
operational, all further communications interconnections made by Tenant shall be
by way of such system and pursuant to the Building-wide regulations applicable
thereto and Tenant shall pay the reasonable Building-wide charges with respect
to any such further interconnections. Any previously existing interconnections
shall continue to be governed by the applicable provisions of the Current Lease.

 

(C)         Anything in subparagraphs (A) or (B) of this Paragraph 8 to the
contrary notwithstanding, but subject to all applicable provisions of the
Current Lease. Tenant may license (a “Collocation License”) portions of the
Existing Premises to users solely for collocation purposes in Tenant’s ordinary
course of business (a “Collocation Licensee”), provided, however, that (i) such
Collocation License and the rights of such Collocation Licensee shall at all
times be subordinate to the Current Lease and shall not be binding on Landlord,
(ii) such Collocation License will expire no later than the day prior to the
expiration or earlier termination of the Current Lease, and (iii) such
Collocation License shall be for location of communications equipment only and
shall not grant to the Collocation Licensee the right to occupy any portion of
the Building or the Existing Premises. The provisions of subsection (K) of
Section 44 of the Current Lease shall be applicable to all Collocation Licenses
as if each such Collocation License was a sublease (although no provision hereof
shall have the effect of constituting any Collocation License as a sublease).

 

8.           Conduit Charges.

 

Landlord and Tenant acknowledge and agree that:

 

(A)         As of the date hereof, Tenant is paying charges for conduits
installed pursuant to the Existing Lease (“Conduit Charges”) in the amount of
$113,468.43 per annum (as detailed in Exhibit D annexed hereto).

 

(B)         An audit performed by Landlord of conduits installed in the Building
by Tenant indicates that there is additional linear footage of conduits
installed pursuant to the Existing Lease (totaling 3,285 linear feet), the total
linear footage of conduits presently installed pursuant to the Existing Lease
constituting an agreed total of 14,585 linear feet and being hereinafter
collectively called the “Current Conduits.”

 

(C)         Anything in Section 64 of the Existing Lease to the contrary
notwithstanding:

 

(i)          Tenant shall pay Landlord, throughout the Extended Lease Term and
any 2nd Extension Term, as additional rent under the Current Lease, Conduit
Charges for the Current Conduits commencing at $150,466.31 per annum (as
detailed in Exhibit D hereto and as the same may be increased by Conduit Charges
payable pursuant to agreements executed between the date hereof and April 1,
2010) and increasing by three (3%) percent per annum, cumulatively, on each
April 1 during the Extended Lease Term and any 2nd Extension Term, which shall
be payable on the first day of each month during the Extended Lease Term and any
2nd Extension Term;

 



-8-

 

  

(ii)         All future conduits installed by Tenant shall only be installed
with Landlord’s prior written consent (which shall not be unreasonably withheld
or delayed) and in compliance with all applicable provisions of the Current
Lease and applicable law and the requirements of all governmental authorities
having jurisdiction. The Conduit Charges for any such new conduits (regardless
of their diameter) shall be $1,000.00 per annum, per one hundred (100) linear
feet, which Conduit Charges shall be increased by three (3%) percent on each
January 1 during the Extended Lease Term and any 2nd Extension Term after the
installation of such conduits. Prior to installing any such conduits, Landlord
and Tenant shall execute and exchange Landlord’s then standard agreement for
conduits so installed, reflecting the Conduit Charges set forth in this
subparagraph (C)(ii); and

 

(iii)        Anything in the Current Lease to the contrary notwithstanding,
provided (a) Tenant gives Landlord not less than thirty (30) days notice of its
intention to deactivate any Current Conduits (“Conduit Deactivation”), and (b)
permanently completes the removal, in compliance with all applicable provisions
of the Current Lease, applicable law and the requirements of all governmental
authorities having jurisdiction, and to Landlord’s reasonable satisfaction, of
all conduits and related equipment constituting a part of any applicable Conduit
Deactivation (collectively, “Conduit Removal”), Tenant may from time to time,
effect a Conduit Deactivation. Any Conduit Deactivation will be effective
(“Conduit Removal Date”) ten (10) days after compliance with all requirements of
this subparagraph (iii). Upon the occurrence of any applicable Conduit Removal
Date, the then applicable Conduit Charges shall be reduced by the amount then
being paid for the Current Conduits which are the subject to the Conduit
Deactivation, whereupon Landlord and Tenant shall execute and exchange an
agreement, reasonably satisfactory to both, specifying the applicable Conduit
Removal Date, the Current Conduits which were the subject of the Conduit
Deactivation and the resultant reduction in the Conduit Charges theretofore
applicable.

 

9.           POE Charges.

 

(A)         Landlord and Tenant acknowledge that Tenant is utilizing eight
points of entry to the Building (“POE’s”) as of the date of this Agreement.
Tenant may continue to utilize such POE’s throughout the balance of the Present
Term, the Extended Lease Term and any 2nd Extension Term.



 

-9-

 

 

(B)         During the Extended Lease Term, Tenant shall pay Landlord, as
additional rent under the Current Lease, an annual charge for the POE’s (“POE
Charges”) as follows:

 

Period  POE Charges
Per Annum  April 1, 2010 – March 31, 2013   -0-  April 1, 2013 – March 31, 2016 
$100,000.00  April 1, 2016 – March 31, 2019  $150,000.00  April 1, 2019 – March
31, 2025  $200,000.00 

 

(C)         Throughout any 2nd Extension Term, the POE Charges shall be
$250,000.00 per annum.

 

(D)         The POE Charges for each annual period (April 1 – March 31) during
the Extended Lease Term and any 2nd Extension Term during which POE Charges are
payable shall be payable in twelve equal monthly installments, on the first day
of each month during the Extended Lease Term.

 

(E)         Anything in the Current Lease to the contrary notwithstanding,
provided, at any time during the Extension Term (i) Tenant gives Landlord not
less than thirty (30) days notice of its intention to deactivate no more than
four (4) of the POE’s (“POE Deactivation”), and (ii) permanently completes the
removal, in compliance with all applicable provisions of the Current Lease,
applicable law and the requirements of all governmental authorities having
jurisdiction, and to Landlord’s reasonable satisfaction, of all conduits, wiring
and other equipment entering the Building through any POE being deactivated,
Tenant may perform the POE Deactivation. Under no circumstances, may more than
four (4) of the POE’s be deactivated during the Extension Term. Any POE
Deactivation during the Extension Term shall be effective (“POE Partial Removal
Date”) ten (10) days after compliance with the requirements of this subparagraph
(E). From and after the occurrence of any POE Partial Removal Date, the then
applicable POE Charges thereafter shall be reduced by five (5%) percent for each
permitted POE Deactivation during the Extension Term, whereupon Landlord and
Tenant shall execute and exchange an agreement reasonably satisfactory to both,
specifying the applicable POE Partial Removal Date, the (up to a total of four)
POE’s which were the subject of such POE Deactivation and the resultant
applicable reduction in the POE Charges.

 

(F)         Anything in this Agreement to the contrary notwithstanding, at any
time during the 2nd Extension Term, provided Tenant complies with all
requirements of subsection (i) and (ii) of subparagraph (E) above, Tenant may
deactivate all (but not less than all) remaining POE’s (“POE Total Removal
Date”), in which event, during the portion of any 2nd Extension Term commencing
ten (10) days after the POE Total Removal Date, no further POE Charges shall be
payable.

 



-10-

 

 

10.          Brokerage. Landlord and Tenant covenant, represent and warrant to
the other that each has had no dealings or communications with any broker or
agent in connection with the consummation of this Agreement other than CB
Richard Ellis, Inc. (“CBRE”) and FirstService Williams LLC (“Williams”).
Landlord agrees to pay commissions to CBRE and Williams pursuant to separate
agreements. Tenant covenants and agrees to indemnify Landlord from and against
all loss, damage, liability, cost and expense (including reasonable attorneys’
fees and disbursements) relating to any claim by any broker or agent (other than
CBRE and Williams) with respect to this Agreement which is based on alleged
actions of Tenant or its agents or representatives. Such indemnification shall
survive any expiration or termination of the Current Lease.

 

11.          First Mortgage. Supplementing all applicable provisions of the
Existing Lease (including, without limitation, Section 7 of the Existing Lease),
the Current Lease is subordinate to any current or future first mortgage on the
Building. In the event of a foreclosure of such mortgage, Tenant shall attorn to
the then mortgagee thereunder and any subsequent owner or purchaser of the
Building and the land on which it stands.

 

12.          Landlord’s Exercise of Self-Help. Any reservation of a right by
Landlord to enter upon the Existing Premises and to make or perform any repairs,
alterations, or other work in, to, or about the Existing Premises that, in the
first instance, is Tenant’s obligation pursuant to the Current Lease, shall not
be deemed to (a) impose any obligation on Landlord to do so; (b) render Landlord
liable to Tenant or to any third party for Landlord’s failure to do so; or (c)
relieve Tenant from any obligation to indemnify Landlord as otherwise provided
in the Current Lease.

 

13.          USA Patriot Act.

 

(A)         Certification. Tenant hereby certifies that:

 

(i)          It is not acting, directly or indirectly, for or on behalf of any
person, group, entity or nation named by any Executive Order or the United
States Treasury Department as a terrorist, “Specially Designated National and
Blocked Person” or other banned or blocked person, entity, nation or transaction
pursuant to any law, order, rule or regulation that is enforced or administered
by the Office of Foreign Assets Control; and

 

(ii)         It is not engaged in this transaction, directly or indirectly on
behalf of, or instigating or facilitating this transaction, directly or
indirectly on behalf of, any such person, group, entity, or nation.

 

(B)         Indemnification. Tenant hereby agrees to defend, indemnify, and hold
harmless Landlord from and against any and all loss, damage, liability, cost and
expense of any nature (including reasonable attorney’s fees and costs) arising
from or related to any breach of the foregoing certification.

 

(C)         Assignment and/or Subletting. If Tenant assigns the Current Lease,
the assignee under such assignment shall be required to expressly provide any
certification reasonably required by Landlord which relates to the USA Patriot
Act. Any approved sublease of all or any portion of the Existing Premises shall
require the sublessee to provide any certification reasonably required by
Landlord which relates to the USA Patriot Act.

 



-11-

 

 

14.          Existing Lease Ratified. Except as modified by this Agreement, the
Existing Lease and all covenants, agreements, terms and conditions thereof shall
remain in full force and effect and the Existing Lease, as so modified, is
hereby ratified and confirmed.

 

15.          Successors and Assigns. The covenants, agreements, terms and
conditions contained in this Agreement shall bind and inure to the benefit of
the parties hereto and their respective successors and, except as otherwise
provided in the Current Lease, their respective assigns.

 

16.          Changes to Be in Writing. This Agreement may not be changed orally,
but only by a writing signed by the party against whom enforcement thereof is
sought.

 

17.          Not Binding Until Executed by Landlord. The submission of this
Agreement to Tenant shall not constitute an offer by Landlord to execute and
exchange this Agreement with Tenant and is made subject to Landlord’s
acceptance, execution and delivery hereof.

 

18.          Tenant’s Representation. Tenant hereby represents that, to Tenant’s
knowledge, Landlord is not in default in the performance of any of its
obligations under the Current Lease as of the date hereof.

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.

 

  60 HUDSON OWNER LLC         By: HUDSON TELEGRAPH ASSOCIATES, L.P., its sole
member             By: Sixty Hudson Management LLC, its general partner        
      By: /s/ Kenneth Carmel         Name: Kenneth Carmel         Manager      
      ABOVENET COMMUNICATIONS INC.       By: /s/ Douglas M. Jendras     Name:
Douglas M. Jendras     Title: Senior Vice President

 



-12-

 

 

EXHIBIT A

  

Abovenet Inc. (ABVT.PK)                   Income Statement                  
View: Annual Data|Quarterly Data    All numbers in thousands  PERIOD ENDING 
31-Dec-08   30-Sep-08   30-Jun-08   31-Mar-08  Total Revenue   88,800  
 82,100    77,100    70,800  Coat of Revenue   31,600    32.100    31,800  
 30.800  Gross Profit   88400    60,000    48,800    40,100  Operating Expenses 
                   Research Development   *    •    •    •  Selling General and
Administrative   21.700    22,000    21,100    24,800  Non Recurring   •    •  
 *    •  Others   11.300    12.200    12,200    12,600  Total Operating
Expenses   •    -   •    •  Operating Income or Loss   28,300    14,800  
 12,200    2,700  Income from Continuing Operations                     Total
Other Income/Expense Net   (1.600)   (1,800)   400    2.000  Earnings Before
Interest And Taxes   23,800    13,400    12,600    4,700  Interest Expense 
 1,200    1,100    600    700  Income Before Tax   22.800    12,300    11,700  
 4.000  Income Tax Expense   6.300    1,800    600    800  Minority Interest 
 *                 Net Income From Continuing Ops   17.300    10,400    11,200  
 3.400  Non-recurring Events                     Discontinued Operations   •  
 -    •       Extraordinary Items   -    •    *    •  Effect Of Accounting
Changes             •    • Other Items   •    •    *    -  Net Income   17,300  
 10,400    11,200    5,400  Preferred Stock And Other Adjustments   -    - 
  •    -  Net Income Applicable To Common Shares  $17,300   $10,400   $11,200  
$3,400 

 



 

 

 

EXHIBIT B

 

GUARANTY

 

This Guaranty, made as of the day of August, 2009, by ABOVENET, INC., a
_____________ corporation, having an address at 360 Hamilton Avenue, White
Plains, New York (“Guarantor”), to and for the benefit of 60 HUDSON OWNER LLC, a
Delaware limited liability company, having an address c/o First Service
Williams, LLC, 380 Madison Avenue, New York, New York 10017 (“Landlord”).

 

WITNESSETH:

 

WHEREAS, Landlord is the owner of the land and the building thereon (“Building”)
known as 60 Hudson Street, in the Borough of Manhattan, City, County and State
of New York; and

 

WHEREAS, by a certain lease modification and extension agreement (“Lease”), to
be dated as of even date herewith between Landlord and AboveNet Communications,
Inc., as tenant (“Tenant”), Landlord intends to continue to demise to Tenant a
portion of the fifteenth (15th) floor (“Premises”) of the Building as more
specifically described in the Lease; and

 

WHEREAS, Guarantor desires to give this Guaranty to Landlord in order to induce
Landlord to enter into the Lease with Tenant.

 

NOW, THEREFORE, for good and valuable consideration and as an inducement to
Landlord to enter into the Lease:

 

1.          Guarantor hereby unconditionally and absolutely guarantees to
Landlord the full and prompt payment when due of the rent and additional rent
(however characterized) and all other sums and charges payable by the tenant
under the Lease, and further hereby unconditionally and absolutely guarantees
the full and timely performance and observance of all covenants, terms,
conditions and agreements therein provided to be performed and observed by
Tenant. Guarantor hereby covenants and agrees to and with Landlord that if
default shall at any time be made by Tenant, its successors and assigns, under
the Lease, or if Tenant, its successors and assigns shall default in the payment
when due of such rent, additional rent, sums and charges payable by Tenant under
the Lease, Guarantor will forthwith upon demand therefor pay such rent and other
sums and charges, and any arrears thereof, to Landlord and will forthwith
faithfully perform and fulfill all terms, covenants, conditions and agreements
of the Lease, and will forthwith pay to Landlord all damages, costs and expenses
that may arise in consequence of any default by Tenant, its successors and
assigns, under the Lease, including, without limitation, all attorney’s fees and
disbursements incurred by Landlord or caused by any such default and/or the
enforcement of this Guaranty. Successive recoveries may be had hereunder.

 

2.          This Guaranty is an absolute and unconditional guaranty of payment
and of performance. It shall be enforceable against Guarantor without the
necessity of any suit or proceedings on Landlord’s part of any kind or nature
whatsoever against Tenant, its successors and assigns, or any other person or
entity (“Other Guarantor”) guaranteeing any of the same obligations guaranteed
by Guarantor hereunder and without the necessity of notice of nonpayment,
nonperformance or nonobservance or any notice of acceptance of this Guaranty and
without need for demand for payment under this Guaranty or of any other notice
or demand to which Guarantor might otherwise be entitled, all of which Guarantor
hereby expressly waives; and Guarantor hereby expressly agrees that the validity
of this Guaranty and the obligations of Guarantor hereunder shall in no respect
be terminated, affected, diminished or impaired by reason of the assertion or
the failure to assert by Landlord against Tenant, or against Tenant’s successors
and assigns, or against any Other Guarantor, of any of the rights or remedies
reserved to Landlord pursuant to the provisions of the Lease or allowed at law
or in equity, or by relief of Tenant or any Other Guarantor from any of their
respective obligations under the Lease, their guaranties or otherwise by (a) the
release or discharge of Tenant or any Other Guarantor in any creditors’
proceedings, receivership, bankruptcy or other proceedings, (b) the impairment,
limitation or modification of the liability of Tenant or any Other Guarantor or
the estate of Tenant or any Other Guarantor in bankruptcy, or of any remedy for
the enforcement of Tenant’s said liability under the Lease, or any Other
Guarantor’s liability under its guaranty, resulting from the operation of any
present or future provisions of the bankruptcy laws or from the decision in any
court, (c) the rejection or disaffirmance of the Lease in any such proceedings,
or (d) any lack of validity or enforceability of this Guaranty, the Lease, any
other guaranty or any other circumstance which might otherwise constitute a
defense available to Guarantor or Tenant.

 



 

 

 

3.          This Guaranty shall be a continuing guaranty and the liability of
Guarantor shall in no way be affected, modified or diminished by reason of any
assignment, amendment, renewal, supplement, modification or extension of, or
expansion of the space covered by, the Lease; any subletting of the Premises or
any part thereof; any modification or waiver of or change in any of the terms,
covenants, conditions or provisions of the Lease; any extension of time that may
be granted by Landlord to Tenant, its successors or assigns, or any Other
Guarantor; a changed or different use of the Premises, whether or not consented
to by Landlord; or any dealings or transactions or matters or things occurring
between Landlord and Tenant, its successors or assigns, or any Other Guarantor,
whether or not notice thereof is given to Guarantor.

 

4.          This Guaranty shall remain in full force and effect and continue to
be effective should any petition be filed by or against Tenant for liquidation
or reorganization, should Tenant become insolvent or make an assignment for the
benefit of creditors or should a receiver or trustee be appointed for all or any
significant part of Tenant’s assets, and shall, to the fullest extent permitted
by law, continue to be effective or be reinstated, as the case may be, if at any
time payment and performance guaranteed hereunder, or any part thereof, is,
pursuant to applicable law, rescinded or reduced in amount, or must otherwise be
restored or returned by any obligee of such obligations or such part thereof,
whether as a “voidable preference,” “fraudulent transfer,” or otherwise, all as
though such payment or performance had not been made. In the event that any
payment, or any part thereof, is rescinded, reduced, restored or returned,
Guarantor’s obligations hereunder shall, to the fullest extent permitted by law,
be reinstated and deemed reduced only by such amount paid and not so rescinded,
reduced, restored or returned.

 

5.          Landlord’s consent to any occupancy agreement covering, or
subletting of, all or any portion of the Premises by any party or to any
assignment or successive assignments by Tenant or Tenant’s assigns of the Lease,
made either with or without notice to Guarantor, shall in no manner whatsoever
release Guarantor from any liability hereunder.

 

6.          All of Landlord’s rights and remedies under the Lease or under this
Guaranty are intended to be distinct, separate and cumulative, and no such right
and remedy therein or herein mentioned, whether exercised by Landlord or not, is
intended to be an exclusion of or a waiver of any of the others. The obligation
of Guarantor hereunder shall not be released by Landlord’s receipt, application
or release of any security given for the performance and observance of covenants
and conditions required to be performed or observed by Tenant under the Lease
nor shall Guarantor be released by the maintenance of or execution upon any lien
which Landlord may have or assert against Tenant and/or Tenant’s assets.

 

 

 

 

7.          Guarantor hereby submits itself to the jurisdiction of the courts of
New York in any action or proceeding against Guarantor arising out of this
Guaranty and designates Tenant and the Secretary of State of the State of New
York, acting severally, as its agent for service of process in any such action
or proceeding. A copy of any such service shall be mailed to Guarantor as
provided in Paragraph 11. Guarantor may change its agent for service of process
by notice given to Landlord as provided in Paragraph 11 hereof. Any such
substituted agent must be resident in New York City.

 

8.          Guarantor hereby covenants and agrees to and with Landlord, its
successors and assigns, that Guarantor may be joined in any action against
Tenant or against any one or more Other Guarantors in connection with the Lease
and that recovery may be had against Guarantor in such action or in any
independent action against Guarantor without Landlord, its successors or
assigns, first pursuing or exhausting any remedy or claim against Tenant, its
successors or assigns or against any one or more Other Guarantors. Guarantor
also agrees that, in any jurisdiction, it will be conclusively bound by the
judgment in any such action by Landlord against Tenant (wherever brought) as if
Guarantor were a party to such action even though Guarantor is not joined as a
party in such action.

 

9.          Guarantor hereby waives all right to trial by jury in any action or
proceedings hereafter instituted by Landlord to which Guarantor may be a party.

 

10.         If this Guaranty is held ineffective or unenforceable by any court
of competent jurisdiction, Guarantor shall be deemed to be a tenant under the
Lease with the same force and effect as if Guarantor were expressly named as a
joint tenant therein with joint and several liability.

 

11.         Any notice, demand or request by either party to the other shall be
in writing, and shall be deemed to have been duly given or made if mailed by
certified mail, return receipt requested, addressed to the other party at its
address above set forth or to such other address as the receiving party shall
have designated by notice given as above provided. Notices so given shall be
deemed received on the third (3rd) business day after mailing.

 

12.         This Guaranty shall be construed in accordance with and governed by
the laws of the State of New York.

 

13.         This Guaranty shall inure to the benefit of Landlord and Landlord’s
successors and assigns, and shall be binding upon and enforceable against
Guarantor and Guarantor’s successors and assigns.

 

IN WITNESS WHEREOF, Guarantor has executed this instrument the day and year
first above written.

 

WITNESS:   ABOVENET, INC.                 By:            Name:         Title:  

 



 

 



 

ACKNOWLEDGMENT

 

STATE OF NEW YORK )           ) ss.:         COUNTY OF WESTCHESTER )  

 

On the day of August in the year 2009, before me, the undersigned, a Notary
Public in and for said state, personally appeared
                                               , personally known to me or
proved to me on the basis of satisfactory evidence to be the person(s) whose
name(s) is (are) subscribed to the within instrument and acknowledged to me that
he/she/they executed the same in his/her/their capacity(ies) and that by
his/her/their signature(s) on the instrument, the person(s), or the entity upon
behalf of which the person(s) acted, executed the instrument.

 

     

 



 

 



 

EXHIBIT C

 

LANDLORD’S TRADEMARKS

 

60 Hudson Street Meet Me Room

 

Hudson Street Meet Me Room

 

Meet Me Area at 60 Hudson Street

 

Hudson Telegraph Meet Me Room

 

The Meet Me Room at 60 Hudson Street

 

60 Hudson Street Meet Me Are

 



 

 

 

EXHIBIT D





 



    Abovenet                  Conduit   Current Conduits      Annual Charge    
Increase     Annual Charge           @ 07/01/09     Effective Date     @
04/01/10                         CDB     08/1/2008-07/31/09       1,281.00      
08/01/09     1,332.24 CDC     06/1/2009-05/31/10       2,415.72       06/01/10  
  2,415.72 CDD     06/1/2009-05/31/10       159.84       06/01/10     159.84 CDE
    06/1/2009-05/31/10       586.20       06/01/10     586.20 CDF    
10/1/2008-09/30/09       3,339.48       10/01/09     3,473.04 CDG    
06/1/2009-05/31/10       4,793.88       06/01/10     4,793.88 CDH    
04/1/2009-03/31/10       3,787.08       04/01/10     3,787.08 CDI    
03/1/2009-02/28/10       3,269.76       03/01/10     3,400.56 CDJ    
03/1/2009-02/28/10       4,341.24       02/01/10     4,514.88 CDK    
10/1/2008-09/30/09       785.64       10/01/09     817.08 CDL    
04/1/2009-03/31/10       819.84       04/01/10     819.84 CDM    
08/1/2008-07/31/09       7,185.00       08/01/09     7,472.40 CDN    
11/1/2008-10/30/09       2,392.32       11/01/09     2,488.08 MSI    
03/1/2009-02/28/10       16,063.08       02/01/10     16,705.76 MS2    
03/1/2009-02/28/10       58,481.04       02/01/10     60,820.32 MS3    
03/1/2009-02/28/10       2,801.04       02/01/10     2,913.12              
112,502.16             116,500.04                                     Additional
conduits                     33,000.00       Installed (Audit)                  
                                        New conduit                       CDO  
  07/1/09-06/30/10       966.27       07/01/10     966.27



  

 



 